Exhibit 10.2

SECOND AMENDMENT TO

ENERGY PARTNERS, LTD.

CHANGE OF CONTROL SEVERANCE PLAN

The Energy Partners, Ltd. Change of Control Severance Plan, as amended by the
First Amendment thereto (the “Plan”), is hereby amended, effective as of
April 16, 2008, as follows:

The paragraph immediately following subsection (c) of Section 5 of the Plan (and
before the new sentences added by items 5 and 6 of the First Amendment to the
Plan) is amended to read in its entirety as follows:

“For purposes of subsection (a) above, the ‘Designated Multiple’ shall be either
1.5 or 2 as the Committee may designate with respect to the applicable
Participant. For purposes of subsection (c) above, the ‘Designated Period’ shall
be 12 months in the case of a Participant whose Designated Multiple is 1.5, and
18 months in the case of a Participant whose Designated Multiple is 2.”